956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas VENETTIS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-2077.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1992.

1
Before KEITH and SILER, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
Thomas Venettis, a pro se Michigan resident, appeals the district court's order dismissing his claim and awarding the United States of America its counterclaim pursuant to Fed.R.Civ.P. 56(c).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The Internal Revenue Service (IRS) assessed Venettis, president of THA Corporation, $97,678.06 under 26 U.S.C. § 6672 for non-payment of THA's trust fund taxes.   Venettis filed suit seeking a refund and contesting liability.   He argued that the IRS mistakenly classified the restitution from THA's estate as an "involuntary" payment.   The United States filed a counterclaim and moved for summary judgment.   The district court ultimately granted the government's motion.   Venettis filed this timely appeal arguing the district court erred by not denying the motion on equitable grounds.


4
Upon de novo review, we conclude that the district court properly dismissed Venettis's complaint and granted summary judgment on behalf of the United States.   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's order filed on July 3, 1991, and in the district court's amended judgment filed on July 31, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation